Citation Nr: 0304870	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  96-37 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to August 17, 1999 for 
nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The veteran had active duty service from November 1974 to 
October 1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted the veteran's claim 
for a nonservice-connected pension, and assigned an effective 
date of August 17, 1999.  The veteran appealed, requesting an 
earlier effective date.  In March 2002, the RO denied the 
veteran's claim for an effective date prior to August 17, 
1999 for his nonservice-connected pension.   

The veteran has also appealed the issue of entitlement to 
service connection for PTSD, for which he has appointed 
another representative.  This issue is the subject of a 
separate Board decision.


FINDINGS OF FACT

1.  A claim for a nonservice-connected pension was received 
on August 17, 1999.  

2.  In January 2001, the RO granted the veteran's claim for a 
nonservice-connected pension, with an effective date of 
August 17, 1999.


CONCLUSION OF LAW

The earliest date that the veteran is entitled to nonservice-
connected pension is August 17, 1999.  38 U.S.C.A. §§ 
5103(a), 5110(a) (West 2002); 38 C.F.R. §§ 3.109, 3.158, 
3.400(b)(1)(ii) (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West , 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
was implemented with the adoption of new regulations.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  However, 
the regulations add nothing of substance to the new 
legislation and the Board's consideration of the regulations 
do not prejudice the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

The VCAA is applicable to claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that no further development is required.  It 
does not appear that there are any identified records which 
have not been obtained, and which are relevant to the outcome 
of this claim.  Therefore, as the outcome of this claim rests 
upon a matter of fact, specifically, the date of receipt of 
the veteran's claim, see 38 C.F.R. § 3.400, the VCAA has no 
effect on this claim.  See Manning v. Principi, 16 Vet. App. 
436 (2002) (VCAA has no effect on an appeal where the law, 
and not the underlying facts or development of the facts, is 
dispositive in the manner).  

Given the foregoing, the Board finds that there is no viable 
issue as to whether VA has complied with its duty to notify 
the appellant of his duties to obtain evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Finally, 
the Board notes that the RO's March 2002 statement of the 
case (SOC) informed the appellant of the relevant criteria, 
and that VA has complied with its notification requirements.  
Therefore, the Board finds that there is no reasonable 
possibility that any further assistance would aid him in 
substantiating this claim, 38 U.S.C. § 5103A (West 2002), and 
that further development is not required.   

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its 
duties to notify and to assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  

II.  Earlier Effective Date

A review of the veteran's oral and written testimony shows 
that it is essentially argued that he is entitled to an 
effective date prior to August 17, 1999 for his nonservice-
connected pension because the veteran has had an "open" 
(i.e., a pending) claim for a nonservice-connected pension 
since April 1997.  It has also been argued that an earlier 
effective date is warranted because the Social Security 
Administration (SSA) granted the veteran disability prior to 
August 1997.  Therefore, an effective date in 1997 for 
nonservice-connected pension is requested.

The statutory and regulatory provisions explicitly specify 
that except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  

An award of disability pension may not be effective prior to 
the date entitlement arose.  38 C.F.R. § 3.400(b)(1).  

The effective date for pension claims received on or after 
October 1, 1984 is the date of receipt of the claim, unless, 
within one year from the date on which the veteran became 
permanently and totally disabled, the veteran files a claim 
for a retroactive award and establishes that a physical or 
mental disability, which was not the result of the veteran's 
own willful misconduct, was so incapacitating that it 
prevented him or her from filing a disability pension claim 
for at least the first 30 days immediately following the date 
on which the veteran became permanently and totally disabled.  
38 C.F.R. § 3.400(b)(1)(ii)(A)-(B).

In a rating decision, dated in November 1994, the RO denied 
the veteran's claim for nonservice-connected pension.  There 
is no evidence that a timely notice of disagreement was ever 
filed as to the RO's November 1994 decision, and it therefore 
became final.  See 38 U.S.C.A. § 7105(c) (West 2002).  

In February 1997, the RO again denied a claim for nonservice-
connected pension.  In March 1997, the veteran filed a notice 
of disagreement.  The RO issued a supplemental statement of 
the case (SSOC), dated April 3, 1997, which included 
discussion of this issue.  The SSOC specifically notified the 
veteran that, "This is a new issue; for it to be certified 
to the Board of Veterans' Appeals, the VA Form 9 enclosed 
must be completed and returned."  The cover sheet to the 
SSOC, dated April 4, 1997, also notified the veteran that he 
must file a timely substantive appeal as to this issue, and 
indicates that a VA Form 9 was enclosed.  However, there is 
no record that the veteran ever filed a timely substantive 
appeal as to the pension issue.  This decision therefore 
became final.  Id. 

The veteran filed a claim for a nonservice-connected pension 
that was received by the RO on August 17, 1999.  
 
In January 2001, the RO granted the veteran's claim, 
effective from the date of receipt.  The evidence does not 
show that either a formal or an informal application to 
reopen the claim for nonservice-connected was filed at any 
time between the RO's April 1997 denial of the claim and 
prior to August 17, 1999.  See 38 C.F.R. §§ 3.155, 3.157 
(2002).  Further, there is no evidence that the veteran was 
so incapacitated that he was unable to file a claim for 
pension for at least the first 30 days following the date on 
which he became totally disabled.  Thus, the earliest date 
for which entitlement to a nonservice-connected pension could 
be granted is the date of receipt of the veteran's claim, 
which is August 17, 1999.  The Board therefore concludes that 
the RO properly assigned an effective date commensurate with 
the date that it received the veteran's claim, and that the 
correct effective date for the veteran's nonservice-connected 
pension is August 17, 1999.  

To the extent that the veteran's representative has argued 
that there remains an "open" pension claim dating back to 
April 1997, as previously stated, the RO's April 1997 
decision was not appealed, and became final.  The Board has 
also considered the veteran's assertion that an earlier 
effective date is warranted because the SSA had granted the 
veteran disability status prior to August 1997.  However, 
both the RO's November 1994 and April 1997 decisions are 
final, and no argument has been made that they were clear and 
unmistakable error (CUE).  Furthermore, even if a CUE claim 
had been alleged on the basis that the RO's decisions were 
inconsistent with the SSA decision, simply to claim CUE on 
the basis that previous adjudications had improperly weighed 
and evaluated the evidence can never rise to the stringent 
definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  Finally, the Board further points out that a 
determination by the SSA that a veteran is unemployable is 
not controlling for purposes of a final VA determination.   
Odiorne v. Principi, 3 Vet. App. 456 (1992).





ORDER

An effective date prior to August 17, 1999 for nonservice-
connected pension is denied.  

	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

